(Por la Corte, a propuesta
del Juez Asociado Sr. Todd, Jr.)
Por cuanto, la Corte de Distrito de San Juan declaró sin lugar la demanda de daños y perjuicios en el caso del epígrafe y el de-mandante, como único fundamento de este recurso, alega que dicha corte cometió manifiesto error en la apreciación de la prueba;
Por cuanto, la corte inferior hizo constar en la opinión que dictó en apoyo de su sentencia que la evidencia presentada “es con-tradictoria y el caso debe resolverse por la preponderancia de la prueba”;
Por cuanto, la preponderancia de la prueba no la establece el mayor número de testigos, según argumenta el apelante en su ale-gato, pues tal preponderancia puede establecerla un testigo contra un número mayor que declare lo contrario, artículo 18 Ley de Evidencia; Matías v. Schweister, 55 D.P.R. 764; Ballester v. Farm & Fairy Products, Inc., 58 D.P.R. 479;
Por cuanto, hemos estudiado detenidamente toda la prueba presentada por las partes, según aparece de la transcripción de evi-dencia, y opinamos que si la corte inferior hubiera declarado con lugar la demanda su decisión no hubiera sido alterada en apelación y que la misma conclusión debemos adoptar en cuanto a este recurso, pues la sentencia está sostenida por la prueba de los demandados a la que dió crédito el juez sentenciador, que vió y oyó declarar a los testigos, sin que se haya alegado ni demostrado que actuara movido por pasión, prejuicio o parcialidad,
*933Bob tanto, se desestima el recurso y se confirma la sentencia ape-lada que dictó la Corte de Distrito de San Juan con fecha 14 de julio de 1939.